322 S.W.3d 638 (2010)
STATE of Missouri, Respondent,
v.
Robert BENSON, Appellant.
No. ED 93910.
Missouri Court of Appeals, Eastern District, Division Two.
October 12, 2010.
*639 Andrew E. Zleit, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Robert Benson appeals the judgment entered upon the trial court's verdict convicting him of second-degree robbery. We find that the trial court did not err in denying Benson's request to represent himself. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).